Title: From George Washington to Henry Lee, 30 September 1792
From: Washington, George
To: Lee, Henry



Dear Sir,
Mount Vernon Sepr 30th 92

I was favored with your letter of the 26th instt enclosing one from Arthur Campbell Esqr—For the perusal of which I thank you. The information contained in it is extremely agreeable for it has brought the supposed dead to life, and a valuable man back to his Country again.
I congratulate you on your return to Richmond in good health. In a few days I shall commence my journey for Philadelphia. Always—I am Yr Obedt & Affecte

Go: Washington

